Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 13, 2016

The Court of Appeals hereby passes the following order:

A17D0052. MARLOW WHITTIE v. YVETTE WHITTIE.

      Marlow Whittie has filed an application for discretionary review of the trial
court’s order granting Yvette Whittie’s motion for contempt for failure to pay
alimony and child support, as well as to comply with other terms of the settlement
agreement entered in connection with their divorce action. We lack jurisdiction.
      The Georgia Supreme Court has jurisdiction over all divorce and alimony
cases, including those cases ancillary to divorce proceedings. See Ga. Const. 1983,
Art. VI, Sec. VI, Par. III (6); Morris v. Surges, 284 Ga. 748, 750 (2) (670 SE2d 84)
(2008). “[A]n appeal from the judgment in a contempt action seeking to enforce any
portion of [a] divorce decree other than child custody is ancillary to divorce and
alimony and falls within [the Supreme] Court’s jurisdiction over ‘divorce and alimony
cases.’ [Cits.]” Rogers v. McGahee, 278 Ga. 287, 288 (1) (602 SE2d 582) (2004); see
also Morris, 284 Ga. at 750 (2). Because this application appears to fall within the
Supreme Court’s jurisdiction, it is hereby TRANSFERRED to the Supreme Court for
disposition.

                                       Court of Appeals of the State of Georgia
                                                                            09/13/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.